Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments filed 22 June 2022 are acknowledged. 
Claims 1-16 are pending. 
Claim 16 is new.
Claims 1-15 are amended. 
Claim 15 is withdrawn.
Claims 1-14 & 16 have been examined on the merits. 
 Examination on the merits is extended to the extent of the following species:
(A) One or more active ingredients for Composition A-hydrolyzed proteins; 
(B) What Composition A is/Form-aqueous-alcoholic; 
(C) One or More Organic Solvent for Composition A-ethanol; 
(D) One or more Alkalizing Agent for Composition B-monoethanolamine; 
(E) One or more Hair Dyes for Composition B-Basic Red 51 as cationic direct dye; 
(F) Fatty alcohols in Composition A- absent in composition A; 
(G) Fatty Alcohols in Composition B-cetearyl alcohol as fatty alcohol present in composition B; 
(H) Thickening polymer in Composition -absent in composition A; 
(I) Thickening polymer in Composition B-absent in composition B; 
(J) Surfactant in Composition B- sodium lauryl sulfate.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. The effective filing date of the instant application is 21 December 2017.
 
Withdrawn Objections/Rejections
The objection to the disclosure is withdrawn due to amendments which correct a misspelling.
The objection to claims 2-7 & 13 is withdrawn due to amendments which correct capitalization errors as it pertains to the word “composition”.
The objection to claim 4 is withdrawn due to an amendment which makes clear the claim is defining the amount of one or more active agents.
The objection to claim 6 is withdrawn due to amendments which correct improper conjugation and remove multiple “and”, “or” and “and/ors”.
The objection to claims 7 & 11-14 is withdrawn due to amendments which correct improper claim language by reciting “further comprises” instead of “comprises.”
The objection to claim 10 is withdrawn due to the extent that the amendments which remove the recitation" the aqueous composition B" from the last line.  
The objection to claim 11 is withdrawn to the extent that amendments correct punctuation and removes multiple “and/or” conjunctions.
The objection to claims 11 and 13 is withdrawn due to amendments which remove the informal language, “ones”. 
The objection to claim 14 is withdrawn due to amendments which remove the informal language, “typical” and “typically”.
The rejection of claim 1 under 35 USC 112 (B) is withdrawn due to amendments which correct confusing claim language that make the list of required components unclear (i.e. multiple “and”, “and/or’s and “if”). 
The rejection of claim 6 under 35 USC 112 (B) is withdrawn due to amendments which remove a limitation which has insufficient antecedent basis (i.e. "n is a number…”).  
The rejection of claim 8 under 35 USC 112 (B) is withdrawn due to amendments which remove, the phrase "such as" which renders the claim indefinite.
The rejection of claim 9 under 35 USC 112 (B) is withdrawn due to amendments which correct issues pertaining to insufficient antecedent basis.
The rejection of claim 10 under 35 USC 112 (B) is withdrawn due to amendments which provides a period at the end of the claim. 
The rejection of claim 13 under 35 USC 112 (B) is withdrawn due to amendments which correct issues with insufficient antecedent basis for the limitations Compositions A or Compositions B.
The rejection of claims 1, 2, 4-6, & 12-14 under 35 U.S.C. 102(a)(1)/ 35 U.S.C. 102(a)(2) over Chang is withdrawn due to amendments which require composition A to be left on the hair for 5 to 30 minutes.

Claim Objections
Claims 6, 10 & 11 are objected to because of the following informalities: 
Claim 6 still recites “1 to 4 carbon atoms group”. Consider writing it in parallel to the R15 and R16 recitation. For example, “R17 is alkyl or hydroxyl alkyl group with 1 to 4 carbon atoms…”
Claim 10 still has improper claim language reciting “the composition B comprises an oxidizing agent”. This is incorrect because claim 10 is further refining composition B by reciting an additional reagent. As such the transitional phrase should be “further comprises” instead of “comprises.” 
Claim 11 still recites “Composition B” in line 1 (emphasis added). However independent claim 1, from which it depends, recites “composition A” or “composition B” (emphasis added).  Applicant may recite one or the other, but must do so consistently throughout the claim listing.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2006/0024257; previously cited),  A Fast Roller Set (Published: 08/13/2013) and Nocker (US 2009/0185993; previously cited).
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims in that the composition comprises the solvent/alcohol propylene glycol (i.e. a species to which the elected species of ethanol belongs) and in an effort to expedite prosecution, this art has been applied. The species elections have not been withdrawn for the species (A)-(J) as noted on pg. 4 of this action.
With regard to claims 1-9 & 11-14, and the elected species, Chang teaches a process for permanently remolding hair [0071]. Chang teaches the step of applying a reducing composition (i.e. Composition A) having a pH between 4-11 to hair and in Example 8 teaches the pH of the reducing composition to be 6.5 ([0057], [0150] & Chang’s claim 3). Chang in Example 19 teaches the reducing composition contains hydrolyzed keratin (PPT) in an amount of 0.5 %, with hydrolyzed keratin being a preferred amino acid which may be present in an amount of 0.01~60 weight % ([0057] & Example 19-[0202]). Chang teaches the reducing composition (composition A) comprises the thickener, stearic acid (Example 19-[0202]). The cationic surfactant present in Example 19, cetylammonium chloride, is present in an amount of 1% and the composition comprises water (a cosmetically acceptable medium) and propylene glycol (i.e. the cationic surfactant is equal to or less than 3%; the composition is hydro-alcoholic [0202]).  Chang teaches the reducing composition comprises a nano-sized metal catalyst which is present in a solvent which includes alcohol and exemplifies ethanol and water (i.e. cosmetically acceptable medium) in the reducing composition of Examples 15, 16, & 26 with the concentration of ethanol being 3.0%, 3.0% & 5.8%, respectively (i.e. the composition is hydro-alcoholic; [0185], [0189] & [0232]). Chang teaches in Experimental Example 1-28 hair was curled by soaking hair in the reducing composition for 2 minutes then spraying on the molding composition which was left on the hair for 10 minutes (i.e. composition A was left on the hair for 2 minutes and composition B was left on the hair for 10 minutes with composition A being left on the hair prior to adding composition B; [0246]).  More broadly, Chang in Example 1 teaches the reducing composition was applied to hair to the hair and the hair was designed by using a curling device [0116]. Chang teaches the molding composition has a pH in the range from 2-12 and exemplifies in Example 10 a pH of 10.7 and ammonia and in Example 19 a pH of 8.5 (Example 10-[0161]; Example 19-[0202]-[0206] ; Chang’s claim 18). Chang in Experimental Example 1-28 does not teach the hair was heated while the molding composition/composition B was on the head, thereby the temperature was in the range of room temperature (i.e. 15-25 ⁰C; [0246]). Chang teaches in Experimental Example 1~28 the process ends with washing the hair (i.e. rinsing composition B from the hair and the composition A from hair) and air drying the hair [0246]. Chang in Example 1 teaches inclusion of pigment Orange 11 in the reducing composition and softening composition (i.e. pigment was present at the beginning, throughout the process with more added at the end of the process; [0112] & [0115]). Chang in Example 25 teaches inclusion of Orange 11 pigment in the reducing composition only (i.e. pigment was present at the beginning of the process and throughout; [0229]-[0231]).  Chang in Example 27 teaches inclusion of orange 11 pigment in only the softening agent (i.e. the pigment was at the end of the process; [0238]. Chang does not disclose failure of any of these compositions, indicating that the compositions and processes work whether the pigment was present in the beginning, end, or throughout the process. Chang teaches “the molding composition (b) of the present invention, other substance used ordinarily for a permanent agent can be also added and selected from the group consisting of… alkalinizing agent…The additive can be added to the molding composition (b) in the range of 0 ~30 weight %” and in Example 2 teaches the molding composition comprises monoethanolamine in an amount of 0.1% of the composition ([0067] & Example 2-[0120]). Chang teaches in Examples 24-26 that the molding composition comprises oleyl alcohol ([0227]- [0233]). More broadly, Chang teaches inclusion of alcohol to be a reducing supplement and moisturizers in the molding agent as “other substance used ordinarily for a permanent agent” [0067]. Chang teaches in Examples 1 ~28 that the hair was curled, the curl had a strength and a radius, and the hair was assessed for gloss (Table 1; [0246]-[0253]). Chang in Example 10 teaches the molding composition B comprises oleyl alcohol (i.e. a C18 alcohol), propylene glycol and ammonia and the molding composition has a pH of 10.7 [0161]. Chang teaches the molding product has some extent of viscosity [0045].
Chang does not teach that composition was left on the hair for a period of 5 to 30 minutes, composition B comprises cetearyl alcohol, Basic Red 51 and sodium lauryl sulfate. These deficiencies are addressed by A Fast Roller Set and Nocker.
In the same field of invention of shaping hair/keratin fibers, A Fast Roller Set teaches perm rods may be used to roller set hair (pg. 1 & 3). A Fast Roller Set teaches “[o]n freshly washed hair it takes me about 10 to 12 minutes to set it. On previously-set hair any other day (i.e. “next day hair” that’s still holding a curl), about 6 or 7 minutes” (pg. 1). A Fast Roller Set teaches “[t]he more rollers you use the longer it takes, naturally, so feel free to use more or less and play around until you get a number that works for you” (pg. 3). A Fast Roller Set teaches “[t]his is truly a tutorial for the everyday vintage girl who doesn’t want to (or doesn’t have time to) spend a lot of time on her hair, but wants something relaxed and casual she can do any day” (pg. 1).
In the same field of invention of processes for colouring and permanent shaping keratin fibres, Nocker teaches their compositions and methods have the objective in achieving excellently intensive, shiny colours and at the same time excellent permanent shaping of keratin fibres, especially curling, without damaging keratin fibres excessively [0010]. Nocker teaches the process and composition of their invention comprise at least one direct dye which may be D&C Orange No. 11 (i.e. Orange 11) and Basic Red 51 ([0019]-[0021]). Nocker in Example 2 teaches a coloring composition having a pH of 10.5 comprising ammonia, stearyl alcohol in an amount of 12% Basic red 51, 1,2-propandiol (i.e. propylene glycol), stearyl alcohol (a C12-C22 fatty alcohol) and 0.3% sodium lauryl sulfate [0077]. More broadly, Nocker teaches thickening the formulation with an emulsion formed from an anionic surfactant of an alkyl sulfate origin and at least one fatty alcohol with an alkyl chain length of 12 to 22 C atoms with examples of the fatty alcohols being cetyl alcohol, stearyl alcohol or their mixture (i.e. cetearyl alcohol), myristyl alcohol and behenyl alcohol [0058]. Nocker teaches surfactants, including anionic surfactants, may be present in an amount of from 0.05% to 10% ([0047] & [0048]).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the method taught by Chang by applying composition A to hair for 2 to 12 minutes as suggested by A Fast Roller Set because Chang and A Fast Roller Set are both directed to reshaping hair using curling devices including permanent rods, Chang teaches arranging hair with a curling device while the reducing composition/composition A is on it, and a time range from 2 to 12 minutes is how long it takes to arrange hair with curling devices/rods for permanents as suggested by the combined teachings of Chang and A Fast Roller Set. The ordinarily skilled artisan would have been motivated to do so, with an expectation of success, in order to reduce the time it takes to roll hair while still achieving the desired look. It also would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified Chang’s composition B/molding composition by adding 0.05% to 10% sodium lauryl sulfate, cetearyl alcohol and Basic Red 51 as suggested by Nocker because Chang and Nocker are directed to permanently reshaping hair using compositions which comprise direct dyes and it is obvious to apply a known technique to improve similar devices in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to alter the gloss and color of the hair through inclusion of Basic Red 51 and the thickness of the molding formulation through inclusion of 0.05 to 10% sodium lauryl sulfate and cetearyl alcohol. 
With regard to the recited amount of surfactant in composition A, the time period in which composition A is left on hair,  the pH range of composition A, the amount of one or more active ingredients in composition A, the amount of organic solvent/ethanol in composition A, of surfactant in Composition B, the pH range of the aqueous alkaline composition, the time period in which composition B is left on hair, the temperature range in which composition B is left on hair, and the amount of alkalizing agent in composition B, the combined teachings of Chang, A Fast Roller Set, and Nocker teach these parameters in amounts which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, A Fast Roller Set, and Nocker [as evidenced by Dahlgren (US 2009/0282622; previously cited)], as applied to claims 1-9 & 11-14 above, and further in view of Roesch (US 2,865,811; 1958; previously cited).
With regard to claims 1-14 & 16, and the elected species, the teachings of Chang are described above.  Chang teaches inclusion of “other substance used ordinarily for a permanent agent can be also added” to molding composition B [0067]. These substances include penetration agents, alkalinizing agents, acidifying agents, and the like [0067]. Nocker in Example 2 coloring composition teaches inclusion of ammonium bicarbonate (i.e. ammonium carbonate) in an amount of 0.95% in the same composition which comprises Basic Red 51, propylene glycol, water, and ammonia (Example 2-[0077]. As evidenced by Dahlgren, ammonium carbonate is an oxidant used to produce desirable red shades in dyeing keratin fibers ([0004]; title).
Neither Chang, A Fast Roller Set,  nor Nocker teach the function of ammonium carbonate/oxidizing agent in the coloring composition. Roesch addresses this deficiency. 
In the same field of invention of permanently re-configuring keratin fibers including waving and straightening them, Roesch teaches ammonium carbonate to be a preferred buffer which swells and softens hair (col. 4, ll. 55-65; col. 5, ll. 1-5, 20-30 & 40-45; col. 10, ll. 15-20; title). Roesch teaches an example composition comprising 2-10% ammonium carbonate, 2.5-6% sodium lauryl sulfate, and 1 to 12 % aqua ammonia (col. 15, ll. 30-45).
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the method and the compositions suggested by the combined teachings of Chang and Nocker by modifying the   molding composition suggested by the combined teachings of Chang and Nocker by adding 0.95%-10% ammonium carbonate as suggested by the combined teachings of Nocker and Roesch because Chang, Nocker and Roesch are directed to permanently reshaping hair using compositions which comprise ammonia, water and propylene glycol and adjuvants ordinary for a permanent agent, with ammonium carbonate being a customary permanent agent used to swell the hair and buffer the compositions. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to swell the hair, permitting penetration of the reagents into the hair, and buffer the composition.
With regard to the recited range of ammonium carbonate/oxidizing agent, the combined teachings of Chang, A Fast Roller Set, Nocker, and Roesch teach this reagent in an amount which overlaps or falls with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further, a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). 

Response to Arguments
Applicant argues none of Chang, Nocker, Dahlgren, and Roesch, teaches and/or suggests leaving a composition A (comprising presently claimed one or more active ingredients and at least one surfactant) on the hair for a period of 5 to 30 minutes, as set forth in amended independent claim 1 (reply, pg. 12). 
This is not persuasive. While the Experimental Examples explicitly teach leaving composition A on hair for 2 minutes, Chang in Example 1 teaches the reducing composition was applied to hair to the hair and the hair was designed by using a curling device [0116]. A Fast Roller Set teaches “[o]n freshly washed hair it takes me about 10 to 12 minutes to set it. On previously-set hair any other day (i.e. “next day hair” that’s still holding a curl), about 6 or 7 minutes” (pg. 1). A Fast Roller Set the time in which the hair is arranged/set with  curling devices/perm rods, with composition A already applied to it, is optimizable. “The more rollers you use the longer it takes, naturally, so feel free to use more or less and play around until you get a number that works for you” (pg. 3). A Fast Roller Set further teaches “[t]his is truly a tutorial for the everyday vintage girl who doesn’t want to (or doesn’t have time to) spend a lot of time on her hair, but wants something relaxed and casual she can do any day” (pg. 1). The combined teachings of Chang and A Fast Roller Set suggest the reducing composition/-composition A is applied to hair for 2-12 minutes before composition B was applied.

Applicant, in arguing new claim 16, states none of references of record, taken singly or in combination, teaches the subject matter recited in newly added claim 16 (reply, pg. 13).
This is not persuasive. The combined teachings of Chang, A Fast Roller Set, Nocker and Roesch teach the time period for leaving composition A on hair and inclusion of the oxidizing agent in composition B.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 6-14 & 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 9, 10, 14, 17 & 18 of U.S. Patent No. 11,103,429 (hereinafter ‘429) in view of Chang (US 2006/0024257), Nocker (US 2009/0185993) [as evidenced by Dahlgren (US 2009/0282622)] and Roesch (US 2,865,811). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘429 patent are drawn to a process of treating hair comprising the methods steps of applying to hair a composition A/first ready to use composition comprising composition A which contains water/cosmetically acceptable medium, reducing agents, ceramides and anti-oxidants/radical scavengers and surfactants. The claims recite the first ready to use composition/-composition A is left on hair for 5-30 minutes and a second ready to use composition having a pH from 7.1 to 12 which comprises composition B (an aqueous composition which comprises direct dyes), C (which contains one or more oxidizing agents and surfactants) and D (an aqueous composition which comprises direct dyes) is applied and left on the hair for 1-45 minutes. The process does not require the hair to be heated, thereby the process reasonably occurs at room temperature (i.e. 15-25 ⁰C). The second composition is rinsed off and is reasonably hair dried because wet hair dries overtime at room temperature and normal relative humidity.   The first ready to use composition/composition A has a pH range from 7.5 to 12 and comprises an organic solvent. The ‘429 recites the alkalizing agent, which may be monoethanolamine, is present in an amount 0.01-20%. The second ready to use composition/composition B contains composition C which comprising the oxidizing agent, peroxide. Composition A in the first ready to use composition and composition C in the second ready to use composition comprise fatty alcohols.
The ‘492 patent does not teach/recite inclusion of hydrolyzed keratin as one or more active agents or its amount, that the organic solvent is selected from ethanol, the amount of peroxide, the amount of surfactants and their type.
The teachings of Chang, Nocker [as evidenced by Dahlgren], and Roesch are described above.  In brief, Nocker also teaches addition of oxidants, which may be peroxides, in an amount of 2 ~12 wt.% [0025].
It would have been prima facie obvious to have modified the method and compositions recited by the ‘492 patent by adding 0.01~60 weight % hydrolyzed keratin to the first ready to use composition/composition A, selecting ethanol for the organic solvent and reducing supplement in an amount of 3.0-5.8% of the first ready to use composition/composition A, adding cetylammonium chloride in an amount of 1% of the first ready to use composition/composition A, selecting the monoethanolamine as the alkalizing agent in an amount of 0 ~30 weight %”, adjusting the amount of peroxide to be 2-12 %, and adding 0.05 to 10% sodium lauryl sulfate as suggested by the combined teaching of Chang, Nocker [as evidenced by Dahlgren], and Roesch because the ‘492 patent, Chang, Nocker [as evidenced by Dahlgren], and Roesch are directed to compositions and methods used to treat hair with alkalizing and oxidizing agents and it is obvious to use a known technique to improve similar products and methods in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to permanently reconfigure and dye hair.
With regard to the recited ranges for the amount of surfactant in composition A, the time period in which composition A is left on hair, the pH range of composition A, the amount of one or more active ingredients in composition A, the amount of organic solvent/ethanol in composition A, the pH range of the aqueous alkaline composition, the time period in which composition B is left on hair, the temperature range in which composition B is left on hair, and the amount of alkalizing agent in composition B, the amount of oxidizing agent in composition B, the combined teachings/recitations of the ‘492 patent, Chang, Nocker and Roesch teach these parameters with values which fall within or overlap with the recited range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The instant claims are therefore an obvious variant of the ‘492 patent in view of the prior art.

Response to Arguments
Applicant argues none of the '429 patent, Chang, Nocker, Dahlgren, and Roesch, taken singly or in combination, teaches or suggests the present steps of applying composition A onto hair and leaving the composition A on the hair for a period of 5 to 30 minutes prior to application of composition B onto the hair (reply, pg. 13). Applicant request rejoinder of claim 15.
This is not persuasive. The ‘429 patent recites a time period that overlaps with the instant claims. Rejoinder is premature as none of the instant claims are free of the prior art.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619         
/NICOLE P BABSON/            Primary Examiner, Art Unit 1619